COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-13-00336-CV


IN THE INTEREST OF Z.I., A CHILD


                                     ------------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 323-95979J-12

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      On May 30, 2014, we notified appellants that their briefs had not been filed

as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated we could dismiss the appeal for want of prosecution unless

appellants or any party desiring to continue this appeal filed with the court within

ten days a response showing grounds for continuing the appeal. See Tex. R.

App. P. 42.3. We have not received any response.

      Because appellants’ briefs have not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      1
       See Tex. R. App. P. 47.4.
     Appellants shall pay all costs of this appeal, for which let execution issue.

                                                  PER CURIAM

PANEL: MEIER, WALKER, and MCCOY, JJ.

DELIVERED: June 26, 2014




                                   2